DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 7/20/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 41-60 are currently pending.
Claims 42, 55 are objected to.
Claims 41-60 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 42, 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9361606. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of ‘606 anticipate the scope of the instant claims.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10726401. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of ‘401 anticipate the scope of the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41, 43-48, 51-52, 54, 56-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20080225810 to Buchwald in view of United States Patent Application Publication No. 20070168266 to Questembert.
As per claims 41, 54, 57, Buchwald teaches:
interacting, by a user computing device, with an access point operated by a merchant to obtain digital object associated with a transaction computing system the user computing device; receiving, by the user computing device, the digital object from the transaction computing system, the digital object associated with the access point; storing, by the user computing device, the digital object with the user computing device; ([0013], “The invention has many applications, including for example the ability to transmit targeted advertising based on a detected location within a defined space. Thus, for example, a shopper's location inside a store can be detected, and a targeted advertisement or other location-specific information is sent to the shopper's mobile device.”; Fig 2, [0035], [0041], “Referring also to FIG. 2, there is shown an example of a coverage area 200 including a number of zones 201 and access points 202. Target 101 is shown at a particular location within coverage area 200, for illustrative purposes. In one embodiment, each access point 202 is a device within a zone 201 that is capable of transmitting a signal to target 101. In one embodiment, each zone 201 has an access point 202. In one embodiment, each access point 202 is at a location substantially at the center of the corresponding zone 201…. Location-based application 102 is a software application that runs on target 101 and that takes action or provides data to the target's 101 user, based on the zone 201 in which target 101 is located. Location-based application 102 receives location-based data from zone detector 103 by any known mechanisms for data exchange. Based on the zone 201 that in which target 101 is located, location-based application 102 takes some sort of action, such as displaying a location-specific advertisement or providing some other data to target's 101 user.”)
Buchwald does not explicitly teach, but Questembert teaches:
interacting, by a user computing device, with an entity to obtain a user interface object selectable via the user computing device to dispense a digital object associated with a transaction computing system to an electronic wallet associated with the user computing device, the user interface object including an identifier associated with the transaction computing system; transmitting, via selection of the user interface object on the user computing device, a request to dispense the digital object associated with the transaction computing system to the electronic wallet associated with the user computing device, the request including the identifier associated with the transaction computing system; receiving, by the user computing device, the digital object from the transaction computing system based at least in part on the identifier and the request, the digital object associated with the entity and the digital object selectable via the user computing device; storing, by the user computing device, the digital object in connection with the electronic wallet associated with the user computing device;
(Fig 11, [0293], [0308], “Thus, it is noted that hard cash in the real world may be dispensed by an Automatic Teller Machine (ATM) or by a machine or human in a bank branch office. In the digital world, according to some embodiments, this role may be assumed for digital cash by the digital cash electronic wallet application, for example a digital cash electronic wallet application running on the Host computing device…. The dragging-and-dropping of the notification icon 552 to the drop target 556 is operative to activate a cash bundle generation interface 558, which provides a plurality of fields for receiving parameters for setting at least one digital cash attribute of the newly generated digital cash bundle. According to the example of FIG. 11, the fields of the digital cash bundle generation interface 558A include fields specifying an amount of digital cash (i.e. a face value), a target wallet, and a password to associate with the digital cash wallet. In the example of FIG. 11, the digital cash bundle is formed to have a value of $12 and to expire in 10 days. Upon providing appropriate parameters to the cash bundle generation interface 558A, the digital cash bundle is formed, in a location related to the drop target 556.”; [0333]-[0340], “FIGS. 12A-12D illustrate an exemplary scenario wherein two users conversing through MSN Messenger may send digital cash to one another. [0334] Step 1 (FIG. 12A): Patrick (patrick.questembert@gmail.com) and Lani (Idodiuk@aol.com) start a conversation through MSN Messenger [0335] Step 2 (FIG. 12B): Lani (the Sender) wishes to send Patrick $28, so she drags her electronic wallet icon onto the area of the MSN Messenger conversation where one enters text messages. The electronic wallet displays a dialog to prompt her for the details of the cash bundle. [0336] Step 2a (FIG. 12B): The electronic wallet debits Lani by $28 [0337] Step 3b: (FIG. 12B) The digital cash management application creates a new digital cash bundle into the MSN Messenger application, which proceeds to send it to Patrick [0338] Step 4 (FIG. 12C): MSN Messenger on Patrick's system notifies him of the income cash bundle [0339] Step 5 (FIG. 12D): MSN notifies Lani that Patrick has accepted the cash bundle. [0340] Step 6 (FIG. 12D): Patrick has accepted the cash bundle.”)
One of ordinary skill in the art would have recognized that applying the known technique of Questembert to the known invention of Buchwald would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such graphical user interface features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to interact with the access point to obtain a user interface object selectable via the user computing device to dispense the digital object, to transmit via selection of the user interface object a request to dispense the digital object, and to receive the digital object based on the identifier and the request results in an improved invention because applying said technique allows the user to easily control which digital objects they would like to receive via an easy-to-use graphical user interface, thus improving the overall usability of the invention.
As per claim 43, Questermbert teaches:
wherein: the user interface object includes a user control executable by the user computing device to dispense the digital object; (Fig 11, [0293], [0308], [0333]-[0340])
As per claim 44, Questermbert teaches:
wherein: the user interface object includes at least one of a receptacle to which the digital object may be dragged from the electronic wallet or a dispenser from which the digital object may be dragged to the electronic wallet.; (Fig 11, [0293], [0308], [0333]-[0340])
As per claim 45, Questermbert teaches:
wherein the transaction computing system is operated by the merchant. ([0717]-[0721])
As per claim 46, Buchwald teaches:
wherein the transaction computing system is operated separately from the access point operated by the merchant. ([0035], [0041])
As per claims 47, 56, 59, Questermbert teaches:
receiving an input associated with the selection of the user interface object on the user computing device; in response to receiving the input associated with the selection of the user interface object, displaying, within the user interface object and by the user computing device, the digital object received from the transaction computing system on a display of the user computing device; and receiving, by the user computing device, an input selecting the digital object from the user interface object to add the digital object to the electronic wallet. (Fig 11, [0293], [0308], [0333]-[0340])
As per claim 48, Questermbert teaches:
wherein receiving the input selecting the digital object comprises: receiving input to the user interface object associated with dragging and dropping the digital object from a first location on a display of the user computing device corresponding to a location of the user interface object to a second location on the display of the user computing device corresponding to a location of the electronic wallet. (Fig 11, [0293], [0308], [0333]-[0340])
As per claims 51, 58, Questermbert teaches:
wherein the digital object comprises a token representing a financial account. (Fig 11, [0293], [0308], [0333]-[0340])
As per claims 52, 60, Buchwald teaches:
wherein the access point comprises a geographical area access point that is associated with a predefined geographical area, and wherein interacting with the access point further comprises identifying, by the user computing device, a physical location of the user computing device, wherein the physical location is transmitted to the transaction computing system by the user computing device to identify the identifier associated with the transaction computing system associated with the physical location. ([0035], [0041])

Claim 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20080225810 to Buchwald in view of United States Patent Application Publication No. 20070168266 to Questembert, and further in view of United States Patent Application Publication No. 20030050776 to Blair.
As per claim 49, Buchwald as modified teaches:
receiving an identifier associated with the transaction computing system; (see rejection of claim 41)
Buchwald as modified does not explicitly teach, but Blair teaches:
receiving, by the user computing device, an audio signal of a user voice and translating, by the user computing device, the audio signal to identify the spoken words in the audio signal. ([0017], “As stated above, translation device 30 is adapted receive the recorded voice message and automatically translate the message into a text-based format. For the purposes of this application, the term "automatically" means without the need for additional input from the user. Thus, once the user indicates that the message is complete, and to which viewable medium the message should be presented, the message is translated and presented without any additional user input or intervention. Typically, translation device 30 includes a processor that executes software that converts the spoken messages into electronic text files. If the recording device 20 records in analog format, the analog recording may be transmitted to the translation device 30, where it is initially converted into a digital recording and then translated into a text-based format. Typically the translating device will include some type of voice recognition software.”)
One of ordinary skill in the art would have recognized that applying the known technique of Blair to the known invention of Buchwald as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such natural language processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of receiving the input selecting the digital object so an audio signal of a user voice is received and the spoken language, i.e. the identifier associated with the transaction computing system, is translated results in an improved invention because applying said technique allows the user to easily communicate data via spoken language and natural language processing, thus improving the overall usability of the invention.
Claims 50, 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20080225810 to Buchwald in view of United States Patent Application Publication No. 20070168266 to Questembert, and further in view of United States Patent Application Publication No. 20020059196 to I’Anson.
As per claim 50, Buchwald as modified teaches:
receiving an identifier associated with the transaction computing system; (see rejection of claim 41)
Buchwald as modified does not explicitly teach, but I’Anson teaches:
receiving an image of the identifier associated with the transaction computing system and wherein the image comprises a barcode and the user computing device interprets the barcode to identify the identifier associated with the transaction computing system. ([0067], “The identity of the item (generally item type though possibly for valuable items the identity of the specific item instance) is extracted through processing of the item data (in the present example, the item data is image data though it would be possible to have captured the item identity as explicitly entered data). The image processing is operative, for example, to read scanned-in bar code to identify a UPC (Universal Product Code) or to read scanned-in text using OCR (Optical Character Recognition) technology. Alternatively, the image processing involves matching the captured image against a library of stored images (for example, images of labels 91 provided by the store concerned), these images having associated data records giving details of the associated items.”)
One of ordinary skill in the art would have recognized that applying the known technique of I’Anson to the known invention of Buchwald as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such barcode features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of receiving the input selecting the digital object to receive an image of the identifier associated with the transaction computing system and wherein the image comprises a barcode and the user computing device interprets the barcode to identify the identifier associated with the transaction computing system results in an improved invention because applying said technique allows the user to easily communicate data via displaying and scanning a barcode, thus improving the overall usability of the invention.
As per claim 53, Buchwald as modified does not explicitly teach, but I’Anson teaches:
wherein the access point comprises a manual code input access point, and wherein interacting with the access point comprises receiving, by the user computing device, input comprising the identifier associated with the transaction computing system visually indicated by the manual code input access point, wherein the identifier associated with the transaction computing system is transmitted to a transaction authority by the user computing device. ([0057]-[0059], “In the FIG. 6 embodiment, the data handling subsystem 25 of mobile entity 20 runs a shopping aid application 26 (for example, a WAP application) by which the user can provide item data on an item of interest (for example, goods 90 displayed at a business premises 92 such as a shop or store), select a task to be carried out in relation to that item data, and send the item data and task data via a data-capable bearer service of PLMN 10, WAP gateway 35, and internet 39 (see heavy dotted line), to a shopping assistance service system 40. System 40 processes the received data to effect the specified task, fetching additional information as needed, and then delivering the results in a manner specified by the user. The specified tasks can include collecting comparative pricing data for the item of interest, accessing reviews of the item, ordering catalogues, creating a personal shopping session catalogue for later reference (for example, from a home PC 79), etc. Item data is provided to the shopping aid application 26 by means of a capture transducer 27; in the present example, the capture transducer 27 is a hand-held scanner which is used by the mobile-entity user to scan an information label 91 associated with the item 90 to generate image data. The image data is displayed to the user via a viewing interface 28 to enable the user to verify that the scan has been successful. The information label 91 includes, for example, a bar code identifying the product as well as a text description and price. Details of a suitable scanner are given in our aforesaid co-pending U.S. patent application.”)
One of ordinary skill in the art would have recognized that applying the known technique of I’Anson to the known invention of Buchwald as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such barcode features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the access point so it comprises a manual code input access point, and wherein interacting with the access point comprises receiving, by the user computing device, input comprising the identifier associated with the transaction computing system visually indicated by the manual code input access point, results in an improved invention because applying said technique allows the user to easily communicate data via displaying and scanning a barcode, thus improving the overall usability of the invention.


	
	
	
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20080140520 to Hyder discloses methods and systems of distributing coupons to a consumer. A geographical location of the consumer is received. A set of merchants located within a predetermined distance from the geographical location is identified so that the merchants in the set of merchants are located within the vicinity of the consumer. A coupon that can be redeemed for purchase of merchandise of one of the set of merchants is further identified. The coupon can be delivered to an electronic wallet of the consumer. The electronic wallet can be accessible by the consumer through a data network such that the consumer can apply the coupon to the purchase of the merchandise from the merchant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY HUANG/Primary Examiner, Art Unit 3619